Case 1:19-cv-00168-RAL Document 8 Filed 10/15/19 Page 1of5

. . : Bet eats al . . -
IN THE UNITED STATES DISTRICT COURT REOEIVE

FOR THE WESTERN DISTRICT OF PENNSYLVANIA

Nang anal address of Plaintiff

Then utelZ

 

v.

Full name, title, and business address
of gach defendant in this actio

.
LEte Dusty Erisor2

 

hon har Chet Pe foun sdor

Micheal _Halmart
Deputy _bhevagea Lryat
pO ef al

 

Use additional sheets, if necessary
Number exch defendant.

Plaintiff brings this action against the above named and identified defenda

action:

JUN 10 Roig

CLERK, U.S, DisTRIC
if my T Cc
WEST. DIST, OF PENNSYLVANIA

[7- lov

nts on the following cause of

1, Where ure you now contined? Ef / C (out Zp $022.

What sentence are you serving? 3 a TOL? FAS
What court imposed the sentence? Efile Lounty,

I. Previous Lawsuits

A. Describe any and all lawsuits in which you are a plaintiff
in this action, (If there is more than one lawsuit, describe the

of paper, using the same outline.)

{. Parties to this previous lawsuit

which deal with the same facts involved
additional lawsuits on another piece

Plaintitts Kone Wilh. fle... LE... LHL. Mibed

 

 

Defendants

iw

Court (if federal court, name the district; iF state court, mame the county) and docket number
5
2.

4

5.

6.

B.

UT.

ly.

A,

13,

Case 1:19-cv-00168-RAL Document 8 Filed 10/15/19 Page 2 of 5

 

Name of judge to whom case was assigned N,

. Disposition (For example: Was the case dismissed? Was it appealed? [sit still pending’)

 

Approximate date of filing lawsuit Wi.
Approximate date of disposition (MLA

Prior disciplinary proceedings which deal with the same facts
involved in this action:

Where?

When?
Result:

—_—
What federal law do you claim was violated? ( EF) poe ce, 0 o? \,| A }se ? ly

’
Gnd crur\ Ls UO0ul piotborr J

 

 

 

 

Staternent of Claim

(Stwte here as brietly us possible the facts of your case. Do not give any legal arguments or cite
any cases or statutes. If you intend to allege a number of related claims, number and set forth
each claim in a separate paragraph. Use as much space as you need, Attach extra sheet if

necessary.)

Date of event: May fet Z01 7
Place of event: Erie Couaty Aix

Persons invelved--name each person and tell what that person did
to you: ee Atiathed § sharementt al tis

 

 

 

 

 
Case 1:19-cv-00168- iT Document 8 PE 10/15/19 Page 3 of 5

tatement OF faets

); May Lsf LU} He phntify

WAS sentence 10 61x months” incatceration b Phe

fie County trison. Abb at the.
tne (sgl is Prison the Pies ‘We a Any,

oll Y hosyine te an #/) dhe A. by of
tom and bard bn SGRRUG

L whe! tr a [Mica way 4p) fhe
Lie / aunty Pion email SUS10/1 (Wh eh pull
he recorded) [ was e- ety back by
counselor A ber Chat te, She (ESM SL
Stated | wha x wo You jee Telanee vf
The ‘abhi peolicd, on 3; a LOL9 ioe
being ch jet ‘en clus. a Hee
my Lif JF hberties ggecitiialy , He oy i WA
fen meri, crie/, au, el pishitent, any,
ey, O akg Y e dull Me Poy abuise.”

second e-nail stxbd ther L. wtutel anolhe

Grievance. because grievances Were Not rea y
available, L Men received a response On
bath e-mpils chy, Aldous “Woke lofe :
(Esponise. L W28 al, Md a, Ors oh ee
Witt Leuty Lryant ulbich [wes toll Hur
ies, Oo were not eval, C, ” antl Hat L

iM, tye rte Zp Pigs 7 VA with

fe Without hess A grievance sysbip 0 griewanes
camot exhacist rye remeties.)

 
Case 1:19-cv-00168-RAL Document 8 Filed 10/15/19 Page 4of5

 

 

 

Vv, Did ihe incident of which you complain occur in an institution or place of custody in this District?
-~-— —~ Lf so, where? . . -- ; .
- ea Mesten Distr Lrasihand.

and answer the following questions:

 

A. Is therea-prisoner grievance procedure in this institution?
Yes (4 No()

B. Did you,present the facts relating to your complaint in the state prisoner grievance procedure?
Yes (J No()

C. If your answer is YES,

|. What steps did you take? L emajled the wunselor
tor a. Gficwanre sich TZ was dened :

2. What was the result? Ne fang

 

 

D. [fF yeur answer is NO, explain why not:

 

 

E, If there is no prison grievance procedure in the institution, did you complain to prison authorities?
Yes (4 No()

F. If your answer is YES,

1, What steps did you take? a

 

tw

What was the result?

 

 

VI. Relief

Styte briefly exactly what you want the court to do for you. Make no legal arguments, Cite no
Mies L-

cuses or statues. LE only geek ihjunktive feliet AO Moretary
wild. "he prion ot¥inials % stop vobtiag my ell iberbes

bial, typ tahiag teadolbag lp. tof fart arc! baad cx! aby

hare & proper grievance Eeystia yn plee.
P DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING [S TRUE AND
CORRECT. @ yar

P\cage exh A Ln jr« Wore avy
AS we \)
Case 1:19-cv-00168-RAL Document 8 Filed 10/15/19 Page 5of5

6-63-10 Van

(Date) - (Sign spe of Plaintitf)
